Order entered July 9, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00615-CV

                            DASPIT LAW FIRM, PLLC, Appellant

                                                 V.

  ERIC HERMAN AND LAW OFFICES OF ANJEL K. AVANT, PLLC D/B/A AVANT
                       LAW FIRM, Appellees

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-19-01463-C

                                            ORDER
       The reporter’s record in this accelerated appeal was due May 28, 2019. On June 18,

2019, after being informed by appellant that it had not yet paid the reporter’s fee because it had

not yet been invoiced, we ordered court reporter Janet Wright to file, within three days, written

verification she had invoiced appellant. We further ordered her to file, within ten days, the

reporter’s record. To date, neither has been filed.

       Because this appeal cannot proceed without the reporter’s record, we ORDER Ms.

Wright to file the requested verification, if payment has not yet been received, no later than July

12, 2019, and the reporter’s record no later than July 22, 2019. We caution Ms. Wright that
failure to comply may result in the Court taking any necessary steps to ensure the record is filed,

including ordering she not sit as a reporter until she has complied.

       We DIRECT the Clerk of the Court to send a copy of this order to the Honorable Sally

Montgomery, Presiding Judge of County Court at Law No. 3; Ms. Wright; and, the parties.

                                                     /s/    ROBERT D. BURNS, III
                                                            CHIEF JUSTICE